 
Exhibit 10.16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AGREEMENT
 
This AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of September 26, 2011 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”), is made and given by
GOLDEN PHOENIX MINERALS, INC., a corporation organized and existing under the
laws of Nevada, as pledgor (together with any successors in such capacity, the
“Pledgor”) in favor and for the benefit of WATERTON GLOBAL VALUE, L.P., by the
general partner of its general partner, Cortleigh Limited (the “Secured Party”).
 
Recitals
 
A.           Pledgor and Secured Party are parties to that certain Bridge Loan
Agreement dated August 3, 2011 (the “Original Loan Agreement”), as amended and
restated by that certain Senior Secured Gold Stream Credit Agreement (as
amended, modified, supplemented, restated, replaced or extended, the “Loan
Agreement”), whereby the Secured Party agreed to make certain loans to the
Pledgor on the terms and conditions stated therein. Unless otherwise defined
herein, capitalized terms used in this Agreement have the meanings assigned to
such terms in the Loan Agreement.
 
B.           In connection with the Original Loan Agreement, the Pledgor and the
Secured Party are parties to that certain Pledge Agreement, dated as of August
3, 2011 (the “Existing Pledge Agreement”).
 
C.           Pledgor owns an undivided 30% of the membership interests in
Mineral Ridge Gold, LLC, a limited liability company organized and existing
under the laws of Nevada (“Mineral Ridge LLC”).
 
D.           Pledgor owns, or will from time to time acquire and own, certain
other securities or equity ownership interests, all of which shall be subject to
this Agreement and the pledge of the Pledgor granted hereby.
 
E.           In order to secure the prompt and complete payment and performance
of all indebtedness, guaranties, duties, covenants, agreements and obligations
owing or to be owed by Pledgor to Secured Party under the Loan Agreement, Credit
Documents and the Option Agreement, and as a condition to Secured Party making
or continuing any loans to Pledgor under the Loan Agreement, Pledgor has agreed
to amend and restate the Existing Pledge Agreement in its entirety.
 
F.           The Existing Pledge Agreement is hereby amended, restated and
continued in its entirety as set forth herein, and nothing herein shall
constitute a release, termination or novation of the liens and collateral
security interests granted to the Secured Party pursuant to the Existing Pledge
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Agreement
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Secured Party hereby agree as follows:
 
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
1.1.           Definitions.
 
(a)           Unless otherwise defined herein or in the Loan Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.
 
(b)           Terms used but not otherwise defined herein that are defined in
the Loan Agreement shall have the meanings given to them in the Loan Agreement.
 
(c)           The following terms shall have the following meanings:
 
 “Agreement” shall have the meaning assigned to such term in the Preamble
hereof.
 
 “Distributions” shall mean, collectively, all dividends, cash, Equity
Interests, options, warrants, rights, instruments, distributions, returns of
capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to Pledgor in respect of, in
substitution for, in addition to, or in exchange for any or all of the Pledged
Securities.
 
“Equity Interest” shall mean (i)  in the case of a corporation, capital stock,
whether common, preferred or other, (ii) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general or limited), (iv) in the
case of a limited liability company, membership interests or other interests or
rights (however designated) representing a share of the profits and losses, and
(v) any other right, interest, participation or classification that represents
or confers an ownership interest, a control interest or a right to receive a
share of the profits and losses or distribution of assets.
 
“Event of Default” shall have the meaning assigned to such term in Section 7.1
hereof.
 
“Issuer” shall mean any issuer of Equity Interests that are included in, part of
or otherwise constitute Pledged Securities.
 
“Lien” shall mean as to any Person, any mortgage, deed of trust, debenture,
lien, pledge, charge, security interest, hypothecation, indenture, preferential
right, assignment, option,production payment or other lien, encumbrance or
collateral security instrument in, on or to, or any right or interest, or the
title of any vendor, lessor, the Secured Party or other secured party to, or
interest or title of any Person under any conditional sale or other title
retention agreement or capital lease with respect to, any property or asset
owned or held by such Person, the signing of any mortgage, deed of trust,
pledge, charge, security agreement, hypothecation, indenture, assignment or
similar instrument, or the signing or filing of a financing statement, personal
property security act filing or other similar instrument, which names such
Person as debtor, or the signing of any security agreement or other similar
instrument authorizing any other party as the secured party thereunder to file
any financing statement, personal property security act filing or other similar
instrument.  A Person shall be deemed to be the owner of any assets that it has
placed in trust for the benefit of the holders of its indebtedness, which
indebtedness is deemed to be extinguished under generally accepted accounting
principles but for which such Person remains legally liable, and such trust
shall be deemed to be a Lien.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Obligations” means the full, punctual and complete observance and performance
of all present and future duties, covenants, indebtedness, responsibilities and
obligations, monetary and otherwise, due to Secured Party by Pledgor under the
Loan Agreement (including the Original Loan Agreement), this Agreement, any
other Credit Document, the Option Agreement, and all present and future
obligations, indebtedness and liabilities of Pledgor to Secured Party of every
kind and nature, whether for the payment of money or the performance of
obligations, howsoever created or characterized (extending to all principal
amounts, interest, late charges, fees, costs and all other charges, sums and
amounts, as well as all costs and expenses payable by Pledgor under the Loan
Agreement, this Agreement, any other Credit Document and the Option Agreement),
whether direct or indirect, contingent or noncontingent, matured or unmatured,
accrued or not accrued, joint or several, arising as principal, guarantor,
surety, accommodation party or otherwise, related or unrelated to the Loan
Agreement, this Agreement, any other Credit Document, or the Option Agreement,
whether or not now contemplated, whether or not any instrument or agreement
relating thereto specifically refers to this Agreement, as well as all
amendments, modifications, restatements, renewals, refinancings, consolidations,
re-castings and extensions of any of the foregoing.
 
“Option Agreement” shall mean that certain Option Agreement dated as of August
3, 2011 between the Pledgor and the Secured Party, as acknowledged by Scorpio
Gold (US) Corporation, as amended and restated by that certain Amended and
Restated Option Agreement of even date herewith, as the foregoing may from time
to time be amended, modified, supplemented or restated.
 
“Organizational Documents” shall mean, with respect to any Person, the articles
of incorporation, certificate of incorporation, bylaws, articles of
organization, articles of formation, formation certificate, operating agreement,
limited liability company agreement, partnership agreement, joint venture
agreement or such other organizational or governing documents, instruments or
agreements of a Person.
 
 “Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.
 
 
-3-

--------------------------------------------------------------------------------

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Pledged Securities” shall mean, collectively: (i) the Scheduled Equity
Interests, (ii) all options, warrants, rights, agreements and additional Equity
Interests of whatever class of such Issuer acquired by the Pledgor (including by
issuance) in respect of such Scheduled Equity Interests or any other Equity
Interest described in (i) through (viii) of this definition of “Pledged
Securities,” (iii) all Equity Interests of any subsidiary of the Pledgor formed
or acquired after the date of this Agreement and all other Equity Interests
acquired or obtained by the Pledgor after the date of this Agreement, (iv) all
rights, privileges, authority and powers of the Pledgor relating to such
Scheduled Equity Interests or any other Equity Interest described in (i) through
(viii) of this definition of “Pledged Securities,” or under any Organizational
Document of such Issuer, (v) all certificates, instruments and agreements
representing such Scheduled Equity Interests or any other Equity Interest
described in (i) through (viii) of this definition of “Pledged Securities,”
(vi) all Distributions with respect to the Scheduled Equity Interests or any
other Equity Interest described in (i) through (viii) of this definition of
“Pledged Securities,” (vii) all additional Equity Interests arising or resulting
from any original issuance, stock split, stock dividend, revision,
reclassification, exchange or otherwise, with respect to a Scheduled Equity
Interests or any other Equity Interest described in (i) through (viii) of this
definition of “Pledged Securities,” and (viii) all Equity Interests issued in
respect of the foregoing Equity Interests upon any merger or consolidation of
any Issuer, in the case of (i) – (viii) whether now existing or hereafter
acquired.
 
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
 
 “Scheduled Equity Interests” means all of the issued and outstanding Equity
Interests from time to time owned or controlled by the Pledgor, including (i)
all Equity Interests of Mineral Ridge Gold, LLC, (ii) all Equity Interests of Ra
Resources Ltd., (iii) all Equity Interests of the Santa Rosa Subsidiary (as
defined in the Loan Agreement), as each such Equity Interest are further
described on Schedule 1 attached hereto or any supplemental Schedule 1 provided
by the Pledgor from time to time.
 
“Secured Party” shall have the meaning assigned to such term in the Preamble
hereof.
 
 “UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such United States jurisdiction that governs the perfection or priority of the
Secured Party’s security interest in any item or portion of the Pledged
Collateral.
 
 
ARTICLE II
 
 
GRANT OF SECURITY AND OBLIGATIONS
 
2.1.           Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance in full of all the Obligations, the
Pledgor hereby pledges, assigns and grants to the Secured Party, a Lien on and
continuing security interest in all of the right, title and interest of the
Pledgor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Pledged Collateral”):
 
 
-4-

--------------------------------------------------------------------------------

 

(i)           all Pledged Securities;
 
(ii)           all books and records relating to the Pledged Securities; and
 
(iii)           all proceeds of any of the foregoing Pledged Collateral and all
substitutions and replacements for, profits and products of, and Distributions
with respect to, each of the foregoing, and any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Pledgor from time to
time with respect to the foregoing Pledged Collateral.
 
2.2.           Filings.
 
(a)           The Pledgor hereby irrevocably authorizes the Secured Party at any
time and from time to time to file in any relevant jurisdiction any financing
statements or other similar filings and amendments thereto covering the Pledged
Collateral that contain the information required, with respect to each
applicable jurisdiction, whether pursuant Article 9 of the UCC or
other  Governmental Requirements, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to the Pledgor, and (ii) any financing or continuation statements
or other documents or instruments, without the signature of the Pledgor where
permitted by law.  The Pledgor agrees to provide all information described in
the immediately preceding sentence to the Secured Party promptly upon request by
the Secured Party.
 
 
ARTICLE III
 
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
 
 
USE OF PLEDGED COLLATERAL
 
3.1.           Delivery of Certificated Securities Collateral; Perfection.  The
Pledgor represents and warrants that: (a) the Pledged Securities are represented
by certificates; (b) all certificates, agreements or instruments representing or
evidencing the Pledged Securities in existence on the date hereof have been
delivered to the Secured Party in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignments in blank;
(c) all requisite taxes, fees and other amounts, including stock transfer tax
stamps, imposed by applicable Governmental Authorities in connection with this
Agreement and the delivery of the certificates, agreements or instruments
referred to in the foregoing clause (b), have been paid in full; (d) all
necessary and appropriate entries, notations, and written descriptions in the
books, records or share registry of the Pledgor and each Issuer of Pledged
Securities, which are necessary or desirable to create, evidence, or perfect the
pledge of the Pledged Collateral pursuant hereto have been made; and (e) the
Secured Party has a valid and perfected first priority security interest in the
Pledged Collateral.  The Pledgor hereby agrees that all certificates, agreements
or instruments representing or evidencing Pledged Securities acquired by the
Pledgor after the date hereof shall promptly (but in any event within five (5)
Business Days after receipt thereof by the Pledgor) be delivered to and held by
or on behalf of the Secured Party pursuant hereto, and the Pledgor shall
forthwith take all other actions necessary, appropriate or desirable pursuant to
Governmental Requirement to create, evidence, and perfect the pledge of the
Pledged Collateral.  All certificated Pledged Securities shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
satisfactory to the Secured Party.  The Secured Party shall have the right, at
any time upon the occurrence and during the continuance of any Event of Default,
to endorse, assign or otherwise transfer to or to register in the name of the
Secured Party or any of its nominees or endorse for negotiation any or all of
the Pledged Securities, without any indication that such Pledged Securities is
subject to the security interest hereunder.  In addition, upon the occurrence
and during the continuance of an Event of Default, the Secured Party shall have
the right at any time to exchange certificates representing or evidencing
Pledged Securities for certificates of smaller or larger denominations.

 
-5-

--------------------------------------------------------------------------------

 
 
3.2.           Issuer Acknowledgment and Undertaking.  The Pledgor shall
deliver, or cause to be delivered, to the Secured Party an Acknowledgment and
Undertaking in the form of Exhibit A hereto executed by each Issuer.
 
3.3.           Supplements; Further Assurances.  The Pledgor shall take such
further actions, execute and/or deliver to the Secured Party such additional
financing statements, amendments, assignments, agreements, supplements, powers
and instruments and make or cause to be made such entries and notations in the
books, records or share registry of the Pledgor or the Issuer of the Pledged
Securities, as the Secured Party may in its reasonable judgment deem necessary
or appropriate in order to create, perfect, preserve, record and protect the
pledge of and security interest in the Pledged Collateral as provided herein and
the rights and interests granted to the Secured Party hereunder, to carry into
effect the purposes hereof or to assure and confirm the validity, enforceability
and priority of the Secured Party’s security interest in the Pledged Collateral
or to permit the Secured Party to exercise and enforce its rights, powers and
remedies hereunder with respect to any Pledged Collateral, including the filing
of financing statements, amendments, continuation statements and other documents
(including this Agreement) under the UCC or other Governmental
Requirement.  Without limiting the generality of the foregoing, the Pledgor
shall make, execute, endorse, acknowledge, file or refile and/or deliver to the
Secured Party from time to time upon reasonable request by the Secured Party
such schedules, descriptions and designations of the Pledged Collateral,
additional security agreements, financing statements, transfer endorsements,
powers of attorney, certificates, notations in the books, records and
shareholder registry documents of the Issuer of the Pledged Securities, and
other actions, assurances or instruments as the Secured Party shall reasonably
request.  If an Event of Default has occurred and is continuing, the Secured
Party may institute and maintain, in its own name or in the name of the Pledgor,
such suits and proceedings as the Secured Party may be advised by counsel shall
be necessary or expedient to prevent any impairment of the security interest in
or the perfection thereof in the Pledged Collateral.  All of the foregoing shall
be at the sole cost and expense of the Pledgor in accordance with Section 9.13.
 
 
ARTICLE IV
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Pledgor represents, warrants and covenants as follows:
 
4.1.           Organization; Powers.  The Pledgor and each Issuer (a) is duly
incorporated and validly existing under the laws of the jurisdiction of its
incorporation, (b) has all requisite corporate power and authority to carry on
its business as now conducted and to own, lease or operate its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except in such jurisdictions where the failure to
so qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  There is no
existing default under any Organizational Document of the Pledgor or any Issuer,
or any event that, with the giving of notice or passage of time or both, would
constitute a default thereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.2.           Authorization; Enforceability.  The Pledgor has full corporate
power, authority and right to execute, deliver and perform this Agreement and
each other Credit Document to which the Pledgor is a party, and the Pledgor has
taken all necessary corporate action to authorize the execution, delivery and
performance by it of this Agreement and each other Credit Document to which the
Pledgor is a party.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Entity or any other Person is
required in connection with the execution, delivery or performance of this
Agreement and each other Credit Document to which the Pledgor is a party (other
than those which have been obtained) or with the validity or enforceability of
this Agreement and each other Credit Document to which the Pledgor is a party,
against the Pledgor or any Issuer (except such filings as are necessary in
connection with the perfection of the Liens created hereunder).  This Agreement
and each other Credit Document to which the Pledgor is a party have been duly
executed and delivered on behalf of the Pledgor.  This Agreement and each other
Credit Document to which the Pledgor is a party each constitutes a legal, valid
and binding obligation of the Pledgor, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.3.           Title.
 
(a)           The Pledgor has, and at all times hereafter during the term of
this Agreement will continue to have, good and indefeasible title to the Pledged
Collateral, free and clear of all pledges, liens, mortgages, hypothecations,
security interests, charges, options, control agreements or other encumbrances
or agreements whatsoever, except the lien and security interest created by this
Agreement and the Credit Documents and the liens set forth in the Issuer’s
Organizational Documents.  None of the Pledged Securities is subject to any
voting agreement, shareholder agreement, voting trust, proxy or other agreement
or arrangement with respect to voting or decision-making or any option or
agreement for the sale or transfer of such Pledged Securities, except as set
forth in the Organizational Documents.
 
(b)           The Scheduled Equity Interests, as described on Schedule 1 hereto,
constitute 30% of the Equity Interests of the Issuer, which constitutes 100% of
the Equity Interests of each Issuer currently owned by Pledgor.  As of the
Closing Date, except as set forth on Schedule 1 hereto, the Pledgor does not own
any Equity Interests of any Subsidiary that is a Credit Party.
 
4.4.           No Breach.  The execution, delivery and performance by the
Pledgor of this Agreement and the transactions contemplated hereby do not and
will not, by the passage of time, the giving of notice or otherwise, (i) violate
any law applicable to the Pledgor, (ii) conflict with, result in a breach of or
constitute a default under the Organizational Documents of the Pledgor or any
Issuer or any material indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any license
or permit of such Person, except to the extent that such conflict, breach or
default with respect to any such indenture, agreement or instrument could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under this Agreement or any of the Credit
Documents.
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.5.           Validity of Security Interest.  The pledge of, security interest
in and Lien on the Pledged Collateral granted to the Secured Party constitutes
(a) a legal and valid security interest in all the Pledged Collateral to the
extent required hereunder which secures the payment and performance of the
Obligations, and (b) subject to delivery to the Secured Party of the
certificated Pledged Securities with all necessary endorsements as described in
Section 3.1 hereof and the filings and other actions described herein, a
perfected security interest in all the Pledged Collateral of the Pledgor.  The
pledge, security interest and Lien granted to the Secured Party pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Pledged Collateral.
 
4.6.           Defense of Claims; Transferability of Pledged Collateral.  The
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Secured Party and the priority thereof against all claims
and demands of all Persons at any time claiming any interest therein materially
adverse to the Secured Party.  There is no agreement, order, judgment or decree,
and the Pledgor shall not enter into any agreement or take any other action,
that would restrict the transferability of any of the Pledged Collateral or
otherwise impair or conflict with the Pledgor’s obligations or the rights of the
Secured Party hereunder.
 
4.7.           Other Financing Statements; Control.  The Pledgor has not filed,
nor authorized any third party to file (nor will there be), any valid or
effective security agreement, pledge, financing statement or other similar
filing or instrument covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the Secured
Party pursuant to this Agreement and the other Credit Documents, or in favor of
the Secured Party pursuant to the Loan Agreement.  No such financing statement
or other similar filing or instrument covering or purporting to cover any
interest of any kind in the Pledged Collateral is now on file in any public
office, and the Pledgor has not heretofore filed or inserted any entries or
notations in the books or share registry of any Pledged Subsidiary or the
Pledgor evidencing any pledge of the Pledged Collateral.  The Pledgor shall not
execute, authorize or permit to be filed in any public office any security
agreement, pledge, financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) relating to any
Pledged Collateral, except in favor of the Secured Party as provided for
hereunder and under the Credit Documents.  The Pledgor shall not cause or permit
any Person other than the Secured Party to have possession of or control over
any part of the Pledged Collateral.
 
4.8.           Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable.  There is no
amount or other obligation owing by the Pledgor to any Issuer of the Pledged
Securities in exchange for or in connection with the issuance of the Pledged
Securities.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.9.           Preservation of the Issuers.
 
(a)           The Pledgor shall not cause or permit (i) the cancellation or
termination of any Organizational Document of an Issuer, (ii) the amendment,
supplement or other modification of the Organizational Documents of an Issuer in
any respect that could reasonably be expected to be materially adverse to the
interests of the Secured Party; provided that the Secured Party acknowledges the
amendment of the Mineral Ridge LLC operating agreement being entered into
concurrently herewith and agrees that it is not materially adverse,  or (iii)
the amendment, supplement or other modification of the Organizational Documents
of an Issuer in a manner that would deprive the holders of the Pledged
Securities of ownership or control of such Issuer.
 
(b)           The Pledgor shall not take, cause or permit any action to
terminate, dissolve or liquidate any Issuer or commence or consent to the
commencement of any proceeding seeking termination, dissolution or liquidation
of an Issuer.
 
4.10.           Consents, etc.  During the occurrence and continuation of an
Event of Default, in the event that the Secured Party desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Entity or any other person therefor, then, upon the
reasonable request of the Secured Party, the Pledgor agrees to use its best
efforts to assist and aid the Secured Party to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.
 
4.11.           Defaults, etc.  The Pledgor is not in default in the payment of
any portion of any mandatory capital contribution, if any, required to be made
under any agreement to which the Pledgor is a party relating to the Pledged
Securities pledged by it, and the Pledgor is not in violation of any other
provisions of any such agreement to which the Pledgor is a party, or otherwise
in default or violation thereunder.  No Pledged Securities pledged by the
Pledgor are subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against the Pledgor by any person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing Pledged Securities that have been
delivered to the Secured Party) which evidence any Pledged Securities of the
Pledgor.
 
4.12.           Pledged Collateral; Pledgor’s Name.  All information set forth
herein, including the schedules hereto, and all information contained in any
schedules and lists heretofore delivered to the Secured Party, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all respects.  The Pledgor’s full and complete legal
name is accurately set forth in the preamble hereto.  The Pledgor shall not
change the location of its principal place of business or chief executive office
without the prior written consent of the Secured Party, not to be unreasonably
withheld, except as previously disclosed to the Secured Party, provided that
Pledgor promptly provides the Secured Party with written notice of the new
address prior to the relocation of the chief executive office.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.13.           Solvency.  Both immediately before and after the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby and immediately after giving effect to the borrowing of any
loans, (a) the fair value of the properties of the Pledgor and its Subsidiaries
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Pledgor and its
Subsidiaries will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Pledgor and its Subsidiaries will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Pledgor and its
Subsidiaries will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted.
 
4.14.           Litigation; Compliance with Laws.  Neither the Pledgor nor any
Issuer is a party to any action, suit or proceeding at law or in equity, by or
before any Governmental Entity (or, to the knowledge of such Person, threatened
in writing) against or affecting the Pledgor or any Issuer which has had, or
would reasonably be expected to have, a Material Adverse Effect, or which may
affect the legality, validity or enforceability of this Agreement or any other
Credit Document, and no judgments are outstanding which could reasonably be
expected to have a Material Adverse Effect. The Pledgor is not in violation of,
nor will the continued operation of its property as currently conducted violate,
any Governmental Requirement where such violation or default, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
 
4.15.           No Default.  The Pledgor is not in default under or with respect
to any of its material contracts, or any judgment, order or decree to which it
is a party, in any respect that has had or could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.
 
4.16.           Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.  The Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
pledge and security interest granted by it to the Secured Party in respect of
the Pledged Collateral have been delivered to the Secured Party in completed
and, to the extent necessary or appropriate, duly executed form for filing in
each governmental, municipal or other office necessary for the perfection of
such interest.  The Pledgor agrees that at the sole cost and expense of the
Pledgor, the Pledgor will take all actions necessary and otherwise cooperate
with Secured Party to maintain the security interest created by this Agreement
in the Pledged Collateral as a perfected first priority security interest to the
extent required hereunder.
 
4.17.           Recitals.  The Recitals are true and correct in all respects.
 

 
-10-

--------------------------------------------------------------------------------

 

ARTICLE V
 
certain Provisions Concerning Securities Collateral
 
5.1.           Pledge of Additional Securities Collateral.  The Pledgor shall,
upon obtaining any Pledged Securities, accept the same in trust for the benefit
of the Secured Party and promptly (but in any event within five (5) Business
Days after receipt thereof) deliver to the Secured Party a pledge amendment,
duly executed by the Pledgor, in substantially the form of Exhibit B hereto
(each, a “Pledge Amendment”), and the certificates and other documents required
under Section 3.1 hereof in respect of the additional Pledged Securities which
are to be pledged pursuant to this Agreement, and confirming the attachment of
the Lien hereby created on and in respect of such additional Pledged
Securities.  The Pledgor hereby authorizes the Secured Party to attach each
Pledge Amendment to this Agreement and agrees that all Pledged Securities listed
on any Pledge Amendment delivered to the Secured Party shall for all purposes
hereunder be considered Pledged Collateral.  The Pledgor and the Secured Party
agree that such additional Pledged Securities shall be, and shall be deemed to
be, part of the Pledged Collateral and subject to the terms of this Agreement
whether or not a Pledge Amendment is signed and delivered or this Agreement is
otherwise amended to refer to such additional Pledged Securities.
 
5.2.           Voting Rights; Distributions; etc.
 
(a)           So long as no Event of Default shall have occurred and be
continuing:
 
(i)           The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Securities or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Loan
Agreement or any other document evidencing the Obligations; provided, however,
that the Pledgor shall not in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.
 
(ii)           The Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities of an Issuer shall be forthwith delivered to the
Secured Party to hold as Pledged Collateral and shall, if received by the
Pledgor, be received in trust for the benefit of the Secured Party, be
segregated from the other property or funds of the Pledgor and be promptly (but
in any event within five (5) Business Days after receipt thereof) delivered to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary endorsement).
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the Secured Party shall be deemed without further action or
formality to have granted to the Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of the Pledgor and
at the sole cost and expense of the Pledgor, from time to time execute and
deliver (or cause to be executed and delivered) to the Pledgor all such
instruments as the Pledgor may reasonably request in order to permit the Pledgor
to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
 
 
-11-

--------------------------------------------------------------------------------

 

(c)           Upon the occurrence and during the continuance of any Event of
Default:
 
(i)           All rights of the Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon become vested in the Secured Party, which shall thereupon have the
sole right to exercise such voting and other consensual rights.
 
(ii)           All rights of the Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Secured Party, which shall thereupon have the sole right to receive and
hold as Pledged Collateral such Distributions.
 
(d)           The Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Secured Party appropriate instruments and documents
as the Secured Party may request in order to permit the Secured Party to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.
 
(e)           All Distributions which are received by the Pledgor contrary to
the provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other funds of the
Pledgor and shall immediately be paid over to the Secured Party as Pledged
Collateral in the same form as so received (with any necessary endorsement).
 
 
ARTICLE VI
 
 
TRANSFERS
 
6.1.           Transfers of Pledged Collateral.  The Pledgor shall not sell,
convey, assign, transfer or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral pledged by it hereunder, or agree to
do or undertake any of the foregoing, or permit or cause any Issuer or any other
Person to do or undertake any of the foregoing, except in favor of the Secured
Party as provided for herein and as otherwise permitted under the Loan
Agreement.
 
 
ARTICLE VII
 
 
EVENT OF DEFAULT
 
7.1.           Events of Default.  The occurrence of an event of default
(howsoever defined) under the Loan Agreement or any other Credit Document
constitutes an event of default hereunder (an “Event of Default”).  The failure
of the Pledgor to perform, or other breach by the Pledgor of, the Option
Agreement shall also constitute an Event of Default hereunder.
 

 
-12-

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
REMEDIES
 
8.1.           Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Secured Party may from time to time exercise in respect of
the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, whether in law or in equity, the
following remedies:
 
(a)           Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Secured Party, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that, in the event that any such payments are made
directly to the Pledgor, prior to receipt by any such obligor of such
instruction, the Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Secured Party and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Secured Party;
 
(b)           Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of the Pledgor
constituting Pledged Collateral for application to the Obligations;
 
(c)           Retain and apply the Distributions to the Obligations;
 
(d)           Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral;
 
(e)           Retain all or any portion of the Pledged Collateral in
satisfaction of the Obligations, but only after providing any notices required
by the UCC or other Governmental Requirement and otherwise complying with all
Governmental Requirement.  Unless and until the Secured Party shall have
provided such notices and complied with all Governmental Requirement in order to
retain the Pledged Collateral in satisfaction of the Obligations, the Secured
Party shall not be deemed to have retained any Pledged Collateral in
satisfaction of any Obligations for any reason; and
 
(f)           Exercise all the rights and remedies of a secured party on default
under the UCC or other Governmental Requirement, whether available at law or in
equity.  The Secured Party may also in its sole discretion sell, or assign the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as may be commercially reasonable.  To
the extent permitted by Governmental Requirement, the Secured Party or any of
their respective Affiliates may be the purchaser, assignee or recipient of the
Pledged Collateral or any part thereof at any such sale and shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Pledged Collateral sold or assigned at such
sale, to use and apply any of the Obligations owed to such person as a credit on
account of the purchase price of the Pledged Collateral or any part thereof
payable by such person at such sale.  Each purchaser, assignee or recipient at
any such sale shall acquire the property sold or assigned absolutely free from
any claim or right on the part of the Pledgor, and the Pledgor hereby waives, to
the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.  The Secured Party shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given.  The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  The Pledgor hereby waives, to the
fullest extent permitted by Governmental Requirement, any claims against the
Secured Party arising by reason of the fact that the price at which the Pledged
Collateral or any part thereof may have been sold or assigned at such a private
sale was less than the price which might have been obtained at a public sale.

 
-13-

--------------------------------------------------------------------------------

 
 
8.2.           Notice of Sale.  The Pledgor acknowledges and agrees that ten
(10) Business Days’ prior notice to the Pledgor of the time and place of any
public sale or of the time after which any private sale or other intended
disposition is to take place shall be given to the Pledgor and such notice shall
be commercially reasonable notification of such matters.
 
8.3.           Waiver of Notice and Claims.  The Pledgor hereby waives, to the
fullest extent permitted by Governmental Requirement, notice or judicial hearing
in connection with the Secured Party’s taking possession or the Secured Party’s
disposition of the Pledged Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which the Pledgor would otherwise have under law, and the Pledgor hereby
further waives, to the fullest extent permitted by Governmental
Requirement:  (i) all damages occasioned by such taking of possession, (ii) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Secured Party’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any Governmental Requirement.  Any
sale of or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the Pledgor therein and thereto, and shall be a perpetual bar both at law and
in equity against the Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold or realized upon, or any part
thereof, from, through or under the Pledgor.
 
8.4.           Certain Sales of Pledged Collateral.
 
(a)           The Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Entity,
including all applicable federal, provincial or state securities laws, the
Secured Party may be compelled, with respect to any sale of all or any part of
the Pledged Collateral, to limit purchasers to those who meet the requirements
of such Governmental Entity.  The Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Secured Party than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall not be deemed to
have been made in other than a commercially reasonable manner by reason thereof
and that, except as may be required by Governmental Requirement, the Secured
Party shall have no obligation to engage in public sales or to delay the sale of
any Pledged Securities for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the United States Securities Act of 1933 or under applicable state securities
laws, even if such issuer would agree to do so.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(b)           In connection with the Secured Party’s sale of any or all of the
Pledged Securities, upon written request, the Pledgor shall from time to time
furnish to the Secured Party all such information as the Secured Party may
reasonably request in order to determine the number of securities included in
the Pledged Securities which may be sold by the Secured Party as exempt
transactions under applicable federal, provincial and state securities laws and
the rules promulgated thereunder, as the same are from time to time in effect.
 
8.5.           No Waiver; Cumulative Remedies.
 
(a)           No failure on the part of the Secured Party to exercise, no course
of dealing with respect to, and no delay on the part of the Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy.  All rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies provided by law or otherwise available.
 
(b)           In the event that the Secured Party shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Credit Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason, then and in
every such case, the Pledgor, the Secured Party and Secured Party shall be
restored to its respective former positions and rights hereunder with respect to
the Pledged Collateral, and all rights, remedies, privileges and powers of the
Secured Party shall continue as if no such proceeding had been instituted.
 
8.6.           Application of Proceeds.  The proceeds received by the Secured
Party in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the Secured
Party of its remedies, including the proceeds of the sale of any of the Pledged
Collateral or any part thereof, shall be applied, together with any other sums
then held by the Secured Party pursuant to this Agreement, first toward the
payment of any costs and expenses incurred by the Secured Party in enforcing
this Agreement, in realizing on or protecting any Pledged Collateral and in
enforcing or collecting any Obligations or any guaranty thereof, including,
without limitation, the actual, reasonable attorneys’ fees and expenses incurred
by the Secured Party (all of which costs and expenses are secured by the
Collateral), all of which costs and expenses the Pledgor agrees to pay, and then
as provided in the Loan Agreement.  Any amounts and any Pledged Collateral
remaining after such application and after payment to the Secured Party of all
of the Obligations in full shall be paid or delivered as required by law, or as
a court of competent jurisdiction may direct.
 
 
-15-

--------------------------------------------------------------------------------

 

ARTICLE IX
 
miscellaneous
 
9.1.           Concerning Secured Party.
 
(a)           The Secured Party shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Secured Party, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that Secured Party shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Securities, whether or not the Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.
 
(b)           The Secured Party shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper person, and, with respect to all matters pertaining
to this Agreement and its duties hereunder, upon advice of counsel selected by
it.
 
9.2.           Secured Party May Perform; Secured Party Appointed
Attorney-in-Fact.
 
(a)           If the Pledgor shall fail to perform any covenants contained in
this Agreement or any other Credit Document (including the Pledgor’s covenants
to (i) pay the premiums in respect of all required insurance policies, (ii) pay
and discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of the Pledgor under
any Pledged Collateral) or if any representation or warranty on the part of the
Pledgor contained herein shall be breached, the Secured Party may (but shall not
be obligated to) advance funds on behalf of the Pledgor in order to insure the
Pledgor’s compliance with any covenant in this Agreement or any other Credit
Document; provided, however, that, the Secured Party shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which the Pledgor fails to pay or perform as and when required hereby and which
the Pledgor does not contest in good faith.  Any and all amounts so expended by
the Secured Party shall be paid by the Pledgor and shall become part of the
Obligations.  Neither the provisions of this Section 9.2 nor any action taken by
the Secured Party pursuant to the provisions of this Section 9.2 shall prevent
any such failure to observe any covenant contained in this Agreement nor any
breach of representation or warranty from constituting an Event of Default.
 
(b)           The Pledgor hereby appoints the Secured Party as its
attorney-in-fact, with full power and authority in the place and stead of the
Pledgor and in the name of the Pledgor, or otherwise, from time to time during
the continuation of an Event of Default, in the Secured Party’s discretion, to
take any action and to execute any instrument, document or agreement consistent
with the terms of the Loan Agreement, this Agreement and the other Credit
Documents which the Secured Party may deem necessary or advisable to accomplish
the purposes hereof (but the Secured Party shall not be obligated to and shall
have no liability to the Pledgor or any third party for failure to so do or take
action).  The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term hereof.  The
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

 
-16-

--------------------------------------------------------------------------------

 
 
9.3.           Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgor, its successors and assigns and (ii) inure, together
with the rights and remedies of the Secured Party hereunder, to the benefit of
the Secured Party, its successors, transferees and assigns.  Without limiting
the generality of the foregoing clause (ii), Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to the Secured Party, herein or otherwise,
subject however, to the provisions of the Loan Agreement.  The Pledgor agrees
that its obligations hereunder and the pledge and security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Obligations is
rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of the Pledgor or otherwise.
 
9.4.           Termination; Release.  Upon (a) the complete and irrevocable
payment and performance in full of the Obligations (other than for contingent
Credit Document Obligations for which no claim has been made), (b) the
termination and discharge of the Credit Documents, (c) the termination and
discharge of the Option Agreement, and (d) such time as there exists no
commitment by Secured Party and no covenant or obligation by Pledgor, which, in
either case, could give rise to any Obligations (other than for contingent
Credit Document Obligations for which no claim has been made), this Agreement
shall be terminated, the security interest in the Collateral shall be released,
and Secured Party shall execute and deliver such releases and discharges of the
security interests created hereby as Pledgor may reasonably request in writing,
the cost and expense of which shall be paid by Pledgor.
 
9.5.           Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Loan Agreement and unless in writing
and signed by the Secured Party.  Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by the Pledgor from the terms of any provision hereof in each
case shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement or the Credit Documents, no notice to or demand on the Pledgor
in any case shall entitle the Pledgor to any other or further notice or demand
in similar or other circumstances.
 
9.6.           Notices.  All notices, demands, and other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given (i) when delivered if
personally delivered by hand (with written confirmation of receipt), (ii) when
received if sent by a nationally recognized overnight courier service (receipt
requested), (iii) five (5) Business Days after being mailed, if sent by first
class mail, return receipt requested, or (iv) when receipt is acknowledged by an
affirmative act of the Party receiving notice, if sent by facsimile, telecopy,
electronic mail or other electronic transmission device (provided that such an
acknowledgement does not include an acknowledgment generated automatically by a
facsimile or telecopy machine or other electronic transmission
device).  Notices, demands, and communications to the parties will, unless
another address is specified in writing, be sent to the address indicated below:
 
 
-17-

--------------------------------------------------------------------------------

 

 
If to Pledgor:
Golden Phoenix Minerals, Inc.
1675 Prater Way, Suite 102
Sparks, Nevada 89434
Attn:  Tom Klein
Facsimile No. 775-853-5010
 
 
If to Secured Party:
Waterton Global Value, L.P.
Folio House, P.O. Box 800
Road Town, Tortola, VG1110
Attn:
Facsimile: 284-494-8356 or 284-494-7422
 
 

9.7.            Choice of Law.  The performance and construction of this
Agreement shall be governed by the internal laws of the State of Nevada.
 
9.8.           Waiver of Jury Trial.  THE PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE BENEFICIARY OR THE PLEDGOR.  THE PLEDGOR
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER CREDIT DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THE LOAN AGREEMENT AND EACH OTHER CREDIT DOCUMENTS (AS
DEFINED IN THE LOAN AGREEMENT).
 
9.9.           Severability of Provisions.  Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
 
 
-18-

--------------------------------------------------------------------------------

 
 
9.10.           Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.  This
Agreement may be validly executed and delivered by facsimile or other electronic
transmission (including e-mail), and a signature by facsimile, portable document
format (.pdf) or other electronic transmission shall be as effective and binding
as an original signature.
 
9.11.            Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
 
9.12.           No Release.  Nothing set forth in this Agreement or any other
Credit Document, nor the exercise by the Secured Party of any of the rights or
remedies hereunder, shall relieve the Pledgor from the performance of any term,
covenant, condition or agreement on the Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Secured Party to perform or observe any such
term, covenant, condition or agreement on the Pledgor’s part to be so performed
or observed or shall impose any liability (other than for gross negligence or
willful misconduct) on the Secured Party for any act or omission on the part of
the Pledgor relating thereto or for any breach of any representation or warranty
on the part of the Pledgor contained in this Agreement, the Loan Agreement or
the other Credit Documents, or under or in respect of the Pledged Collateral or
made in connection herewith or therewith.  Anything herein to the contrary
notwithstanding, neither the Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Secured Party be
obligated to perform any of the obligations or duties of the Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Pledged Collateral hereunder.  The obligations of
the Pledgor contained in this Section 9.12 shall survive the termination hereof
and the discharge of the Pledgor’s other obligations under this Agreement, the
Loan Agreement and the other Credit Documents.
 
9.13.           Indemnity and Expenses.  The Pledgor agrees to indemnify the
Secured Party in its capacity hereunder to the extent not reimbursed by the
Pledgor and without limiting the obligation of the Pledgor to do so from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loan Agreement) be imposed on, incurred by or
asserted against the Secured Party in any way relating to or arising out of the
Pledged Securities, this Agreement, or any documents contemplated by or referred
to herein, the transactions contemplated hereby or any action taken or omitted
by the Secured Party under or in connection with any of the foregoing, or
otherwise, unless arising from the gross negligence or willful misconduct of the
Secured Party.

 
-19-

--------------------------------------------------------------------------------

 
 
9.14.           Amendment and Restatement of the Pledge Agreement.  This
Agreement amends, restates and continues the Existing Pledge Agreement and
nothing contained herein shall be deemed or construed to be a repayment,
satisfaction, discharge or novation of the Obligations or to release, terminate,
reconvey, discharge, novate or in any way limit or impair any lien, security
interest or encumbrance granted or given under the Existing Pledge Agreement or
otherwise to secure the Obligations.
 
9.15.           Obligations Absolute.  All obligations of the Pledgor hereunder
shall be absolute and unconditional irrespective of:
 
(i)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Credit Party;
 
(ii)           any lack of validity or enforceability of the Loan Agreement or
any other Credit Document, or any other agreement or instrument relating
thereto;
 
(iii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of, supplement to or any consent to any departure from the Loan Agreement or any
other Credit Document, or any renewal or restatement of the Loan Agreement or
any other Credit Document or any amount owing thereunder, or any other agreement
or instrument relating thereto;
 
(iv)           any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;
 
(v)           whether the Pledgor’s liability is joint, several, or joint and
several, it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each of the Credit Parties,
without preference or distinction among them;
 
(vi)           whether the Pledgor’s liability is as a borrower, maker,
acceptor, guarantor, surety, accommodation party or otherwise, it being the
intention of the parties hereto that each Credit Party is liable for the
Obligations as a primary obligor, independent of the liability or obligations of
any other Credit Party;
 
(vii)           any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Loan Agreement or any other Credit
Document, with respect to the Pledgor or any other Credit Party, except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 9.5 hereof; or
 
(viii)           to the extent not prohibited by Governmental Requirement, any
other circumstance, event, occurrence, defense or legal or equitable theory
which might otherwise constitute a defense available to, or a discharge of, the
Pledgor.
 
remainder of this page intentionally blank

 
-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor and Secured Party have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.
 
:



 
PLEDGOR
 
GOLDEN PHOENIX MINERALS, INC.
 
By:
 
Name:
 
Title:
     
SECURED PARTY:
     
WATERTON GLOBAL VALUE, L.P.,
 
by the general partner of its general partner,
 
Cortleigh Limited
 
   
By:
 
Authorized Signatory

 
[Signature Page to Amended and Restated Pledge Agreement]
 
-22-

--------------------------------------------------------------------------------

 

EXHIBIT A
[Form of Acknowledgement and Undertaking]


ACKNOWLEDGEMENT AND UNDERTAKING
 
(Amended and Restated Pledge Agreement)
 
To:           WATERTON GLOBAL VALUE, L.P.
 
Reference is hereby made to that Amended and Restated Pledge Agreement, dated as
of September 26, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), made by Golden
Phoenix Minerals, Inc., a corporation incorporated and existing under the laws
of Nevada (the “Pledgor”) in favor of Waterton Global Value, L.P., a limited
partnership organized and existing under the laws of the British Virgin Islands
(the “Secured Party”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement.
 
In consideration of the payment to the undersigned, [Mineral Ridge Gold, LLC, a
limited liability company organized and existing under the laws of the State of
Nevada] [Ra Resources Ltd., a corporation organized and existing under the laws
of _______________] [________________________] (the “Company”), of the sum of
$10 and for other good and valid consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company hereby:
 
(a)           acknowledges receipt of a signed copy of the Pledge Agreement;
 
(b)           covenants and agrees with the Secured Party (i) to be bound by the
terms of the Pledge Agreement and to comply with the terms thereof insofar as
such terms are applicable to it, (ii) to take all actions, undertakings and
proceedings as may be required of it to ensure that the Secured Party obtains
the full benefit of the Pledge Agreement and the rights and remedies thereunder,
and (iii) to maintain its separate existence and to not merge or consolidate
with any Person, sell all or substantially all of its assets, or initiate or
commence any action or proceeding for the termination, dissolution or
liquidation of the Company, except as permitted under the Loan Agreement;
 
(c)           covenants and agrees to register and record in the Company’s
books, records and share registry (i) the pledge of the shares of the Company
pursuant to the Pledge Agreement and (ii) any and all share transfers to the
Secured Party or its nominee in respect of the shares of the Company, which are
submitted to the Company by the Secured Party; and
 
(d)           covenants and agrees to execute and deliver such documents and
instruments, and to undertake and perform all such further actions as may be
reasonably necessary or desirable by the Secured Party to carry out the intent
and to effect the purposes of the Pledge Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Executed and Delivered by the Company on _____________, 2011.
 

 
[MINERAL RIDGE GOLD, LLC,
 
a Nevada limited liability company,
 
By its Manager, Scorpio Gold (US) Corporation,
 
a Nevada corporation]
     
By: ______________________________________________________
 
Name: _____________________________________________________
 
Title:  _____________________________________________________
     
[RA RESOURCES LTD.]
     
By: ________________________________________________________
 
Name: ______________________________________________________
 
Title: _______________________________________________________

 
 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
[Form of Pledge Amendment]
 


 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated as of [                    ], is delivered pursuant
to Section 5.1 of the Amended and Restated Pledge Agreement, dated as of
September 26, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), by Golden Phoenix Minerals,
Inc., a corporation incorporated and existing under the laws of Nevada (the
“Pledgor”) in favor of Waterton Global Value, L.P., a limited partnership
organized and existing under the laws of the British Virgin Islands (the
“Secured Party”).  The undersigned hereby agrees that this Pledge Amendment may
be attached to the Pledge Agreement and that the Pledged Securities listed on
this Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Obligations.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Pledge Agreement.
 
PLEDGED SECURITIES
 
 
 
 
ISSUER
 
CLASS
OF STOCK
OR
INTERESTS
 
 
 
PAR
VALUE
 
 
 
CERTIFICATE
NO(S).
 
NUMBER OF S
HARES
OR
INTERESTS
 
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER
 
                       






 
PLEDGOR:
     
GOLDEN PHOENIX MINERALS, INC.
     
By: _____________________________________________________________
 
Name: ___________________________________________________________
 
Title: ____________________________________________________________
     
SECURED PARTY:
     
WATERTON GLOBAL VALUE, L.P.,
 
by the general partner of its general partner,
  Cortleigh Limited    
 
By:  ______________________________________________________________         
   Authorized Signatory

 
 
B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
DESCRIPTION OF PLEDGED SECURITIES
 


 
 
 
ISSUER
 
DESCRIPTION OF EQUITY INTERESTS
 
 
 
PAR
VALUE
 
 
 
CERTIFICATE
NO(S).
 
NUMBER OF SHARES
OR
INTERESTS
 
PERCENTAGE OF
ALL ISSUED
CAPITAL
OR OTHER EQUITY
INTERESTS OF
ISSUER
 
Mineral
Ridge Gold,
LLC
 
 
Ra
Resources
Ltd.
Membership
Ownership
Interests
 
 
[*]
[*]
 
 
 
 
[*]
002
 
 
 
 
[*]
300
 
 
 
 
[*]
30%
 
 
 
 
[*]
           




--------------------------------------------------------------------------------